Title: To Benjamin Franklin from Richard Stockton, 23 February 1765
From: Stockton, Richard
To: Franklin, Benjamin


Sir
New York, Febry. 23d. 1765
I came to this Town in Expectation of going [torn] in the Packet, but it’s very sudden Departure made [it impos]sible for me to be ready. I was favoured with several Letters from our Governour, which were sent me here yesterday by Express; and he put into my Care a large Packet as well as two Letters directed you, these I have got Mr. [Keller?] to pack up in his Trunk, with a promise to deliver them to you under the greatest Care. I had concluded not to send the inclosed Letters from the Governour, but bring them myself when the next packet may sail: but considering that perhaps they contain some matters of Business necessary to be know speedily, and that some some accident may prevent my coming, have inclosed them to you. It would be unneccessary to inform you of any American Affairs as the Governour no doubt has done it in the best way as a Friend to what I concieve the real Interest of Pennsylvania, I heartily w[ish] you success in your Embassy from that Colony: and am with the greatest Esteem, Sir your most obedient humble Servant,
Richd Stockton
Dr Franklin
